  Case 20-14254-amc         Doc 29    Filed 01/06/21 Entered 01/06/21 16:19:24           Desc Main
                                      Document     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA
                                    (PHILADELPHIA)
In Re:
         Martin J Woolbert
               Debtors(s)                                 Chapter 13
         Susan Woolbert
               Non-Filing Co-Debtor(s)                    Case Number: 20-14254-amc

                                                  ORDER

         AND NOW, upon the In Rem Motion for Relief filed by Wilmington Savings Fund Society,

FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust

(“WSFS”), and upon response of Debtor and/or after hearing held and consideration of all evidence,

arguments of Counsel, it is ORDERED AND DECREED as follows:

         1.    The automatic bankruptcy stay pursuant to 11 U.S.C. §362 and §1301 shall be

immediately modified, on a limited basis, with respect to 520 Deerfield Dr, Norristown, PA 19403 (the

“Property”), so that WSFS may take all steps necessary to commence and have issued a Writ of

Execution in accordance with Pa. R.C.P. 3103(a) setting a new Sheriff Sale date, and shall be permitted

to serve notice thereof in accordance with Pa. R.C.P. 3129.1 and Pa. R. C. P. 3129.3.

         2.    WSFS, however, shall not be permitted to complete Sale of the Property until such time

as they obtain further relief from the Stay under 11 U.S.C. § 362. WSFS must seek an additional Order

of this Court to conduct and complete the Sale.

         3.    With respect to the limited relief granted herein, the 14-day stay pursuant to BKRP

4001(a)(3) is hereby waived.



                                             BY THE COURT:

  'DWHG-DQXDU\



                                              __________________________________
                                             UNITED STATES BANKRUPTCY JUDGE
